Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 05, 2018


The Court of Appeals hereby passes the following order:


A19A0398. GREGORY ALLEN DAVENPORT v. THE STATE.


      In February 2016, Gregory Allen Davenport pled guilty to multiple offenses
including armed robbery, aggravated assault with the intent to rob the victim,
aggravated assault with a deadly weapon, and three other offenses.1 On July 16, 2018,
the trial court amended its sentence. On August 22, 2018, Davenport filed a notice of
appeal from the court’s order amending its sentence. We lack jurisdiction because
Davenport’s appeal is untimely.


      To be timely a notice of appeal must be filed within 30 days after entry of the
appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Couch v
United Paperworkers Intl. Union, 224 Ga App 721 (482 SE2d 704) (1997). Here,
Davenport filed his notice of appeal 37 days after entry of the trial court order he
seeks to appeal.




      1
       Davenport subsequently filed motions to withdraw his guilty plea and vacate
a void sentence. The trial court denied his motions, and we affirmed on appeal.
Davenport v. State, Case Nos. A17A0850 and A17A0851 (decided Sept. 8, 2017).
Accordingly this appeal is hereby DISMISSED for lack of jurisdiction.

                            Court of Appeals of the State of Georgia
                                   Clerk’s Office, Atlanta,____________________
                                                             10/05/2018
                                   I certify that the above is a true extract from
                            the minutes of the Court of Appeals of Georgia.
                                   Witness my signature and the seal of said court
                            hereto affixed the day and year last above written.


                                                                            , Clerk.